Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/3/2019.  These drawings are accepted.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records does not anticipate or render obvious a system for monitoring the wear state of a carbon brush, comprising: a wear state monitor, coupled to the carbon brush, the wear state monitor including a sensor; wherein the wear state monitor is configured to rotate as the length of the carbon brush diminishes; wherein the sensor is configured to measure an angular displacement of the wear state monitor as the wear state monitor rotates; wherein the measured angular displacement of the wear state monitor correlates to an amount of diminution in the length of the carbon brush as recited in claim 1; a system for monitoring the wear state of a carbon brush, comprising: a spring applying a force against the carbon brush to translate the carbon brush
within the opening as a first end of the carbon brush wears away during use; and a wear state monitor positioned within a coiled portion of the spring, the wear state monitor configured to rotate as the first end of the carbon brush wears away as recited in claim 13; a  method for monitoring the wear state of a carbon brush, the method comprising: determining an angular displacement of a wear state monitor positioned adjacent to the carbon brush with a sensor as the wear state monitor rotates as a length of the carbon brush diminishes during use; and determining a wear state of the carbon brush based on the angular displacement of the wear state monitor as recited in claim 22.  Claims 2-12, 14-21, and 23-24 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



/DANG D LE/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
8/14/2021